DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Graham on 3/10/2021.
Please amend claim 32 as follows: 
A method for feeding a device with workpieces by means of a robot, by means of a feed system wherein the feed system comprises a feeding station and at least one transport carriage, wherein the feeding station comprises a robot fastening section and is designed in such a way that a workpiece holder can be reproducibly held in it unmovably in a receiving position defined relative to the robot fastening section from which a robot mounted to the robot fastening section can grasp the workpieces, wherein the transport carriage comprises at least one holding device for holding the workpiece holder in a holding position, wherein the feeding station comprises a loading device with which the workpiece holder can be brought indirectly from the holding position into the receiving position in the feeding station, wherein the loading device is configured to remove the workpiece holder from the transport carriage and transport the workpiece holder to the receiving position, the loading device being designed such that it can push and/or pull the workpiece holder and the feeding station comprises a coupling section through which the transport carriage can be coupled with the aid of a coupling device with the feeding station such that the workpiece holder held in the transport carriage in the holding position after the coupling of the transport carriage with the coupling section has been brought into the receiving position with a horizontal and/or vertical movement of the workpiece holder, the method comprising the following procedural steps: a) loading the transport carriage with at least one workpiece holder and with at least one workpiece, b) moving the transport carriage to the feeding station, c) coupling the transport carriage with the coupling section of the feeding station, and d) after the coupling in procedural step c) the at least one workpiece is removed by the robot and the device is thereby fed by the robot, wherein the method takes place with interposition of a movement of at least one workpiece holder from the holding position to the receiving position by a loading device.

Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 21 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a feed system for feeding a device with workpieces by means of a robot, wherein the feed system comprises a feeding station and at least one transport carriage, wherein the feeding station comprises a robot fastening section and is designed in such a way that a workpiece holder can be reproducibly held in it unmovably in a receiving position defined relative to the robot fastening section from which a robot mounted to the robot fastening section can grasp the workpieces, wherein the transport carriage comprises at least one holding device for holding the workpiece holder, wherein the feeding station comprises a loading device with which the workpiece holder can be brought indirectly from the holding position into the receiving position in the feeding station, wherein the loading device is configured to remove the workpiece holder from the transport carriage and transport the workpiece holder to the receiving position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Examiner, Art Unit 3652